Name: Commission Regulation (EEC) No 3708/92 of 21 December 1992 altering the accession compensatory amounts applicable to trade in goods covered by Council Regulation (EEC) No 3033/80 and (EEC) No 3035/80
 Type: Regulation
 Subject Matter: food technology;  agricultural policy;  agricultural activity;  trade
 Date Published: nan

 23. 12. 92 Official Journal of the European Communities No L 378/5 COMMISSION REGULATION (EEC) No 3708/92 of 21 December 1992 altering the accession compensatory amounts applicable to trade in goods covered by Council Regulation (EEC) No 3033/80 and (EEC) No 3035/80 by Commission Regulation (EEC) No 623/86 (*), as last amended by Regulation (EEC) No 1 847/92 (6); Whereas, in accordance with the provisions of Article 6a ( 1 ) (a) and (b) of Regulation (EEC) No 623/86, the amounts should be adjusted, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 3033/80 of 11 November 1980 laying down the trade arrange ­ ments applicable to certain goods resulting from the processing of agricultural products ('), as last amended by Regulation (EEC) No 1436/90 (2), Having regard to Council Regulation (EEC) No 3035/80 of 11 November 1980 laying down general rules for granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds (3), as last amended by Regulation (EEC) No 3381 /90 (4), Whereas the accession compensatory amounts introduced by Articles 53 and 213 of the Act of Accession were fixed HAS ADOPTED THIS REGULATION : Article 1 The amounts fixed in column (3) of Annexes I, III, V and in column (2) of Annexes II , IV, VI to Regulation (EEC) No 623/86 are replaced by zero. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1992. For the Commission Martin BANGEMANN Vice-President (') OJ No L 323, 29. 11 . 1980, p. 1 . (2) OJ No L 138, 31 . 5. 1990, p. 9 . 0 OJ No L 323, 29. 11 . 1980, p. 27. (4) OJ No L 327, 27. 11 . 1990, p. 4. 0 OJ No L 59, 1 . 3. 1986, p. 1 . ( «) OJ No L 190, 9 . 7. 1992, p. 1 .